 



EXHIBIT 10.17
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
(“Agreement”) is entered into by and between Andrew Young (“Employee”) and
Shutterfly, Inc. (the “Company”). This Agreement will become effective on the
eighth day after it is signed by Employee (the “Effective Date”), provided that
Employee has not revoked this Agreement (by written notice to Patricia Schoof,
Vice President, Human Resources at the Company) prior to that date.
RECITALS
     A. Employee is employed by the Company as its Chief Marketing Officer
pursuant to the terms of an employment agreement dated July 12, 2001. The
Company and Employee have agreed to terminate the employment relationship.
     B. It is the Company’s desire to provide Employee with certain benefits
that he would not otherwise be entitled to receive upon his termination of
employment and to resolve any claims that he has or may have against the
Company.
     Accordingly, in consideration of the terms, conditions and covenants
contained herein, the parties agree as follows:
1. Termination of Employment; Transition Period. Company hereby terminates
Employee’s employment relationship with the Company effective as of the earlier
of (a) May 10, 2007, or (b) the date you are employed by another employer or are
engaged to provide consulting services (the “Termination Date”) subject to the
provisions of this paragraph. During the period following the date of this
Agreement and up to the Termination Date (the “Transition Period”), Employee
will provide transition services to the Company as requested by the Company.
Such services will generally be provided on-site at the Company and on a
regular, full-time basis pursuant to a transition plan established by the
Company. However, Employee may provide such services from home with the prior
approval of the Company. In the event Employee becomes employed (in any capacity
and on any basis) during the Transition Period, he must notify the Company and
the Termination Date will be as of the date of such notice
2. Payment; Benefits. The Company shall provide Employee with the following
benefits after this Agreement becomes effective:
     (a) A severance payment in the amount of $110,000 which is equal to six
(6) months’ pay at Employee’s final base pay rate, and less applicable
withholding taxes and regular deductions, payable in a lump sum shortly
following the Termination Date; and

1



--------------------------------------------------------------------------------



 



     (b) If Employee is covered under the Company’s group health plan as of the
Termination Date and he timely elects to continue his group coverage pursuant to
federal/state law (COBRA), the Company will pay six (6) months of the applicable
COBRA premiums as COBRA is provided in accordance with the terms of the
applicable plans and the law beginning on the first of the month following the
Termination Date until the earlier of (i) the date you become employed and
covered under another employer’s group health plan, or (ii) the last day of the
six month period described herein. Thereafter, Employee will be solely
responsible for the timely payment of the COBRA premiums.
Employee understands and acknowledges that as of the Termination Date, he will
be paid all wages and accrued, unused paid time off that Employee earned during
his employment with the Company through the Termination Date. Employee
understands and acknowledges that he shall not be entitled to any payments or
benefits from the Company other than those expressly set forth in this paragraph
2.
3. Release.
     In consideration of the compensation and benefit to be paid to Employee
pursuant to paragraph 2 above, Employee and his successors and assigns fully
release the Company and its related entities, past and present affiliates,
stockholders, investors, directors, officers, employees, agents, attorneys,
insurers, legal successors and assigns (the “Released Parties”) of and from any
and all claims, liabilities, obligations, demands, actions and causes of action,
whether now known or unknown, that Employee now has, or at any other time had,
or shall or may have against those Released Parties based upon or arising out of
any matter, cause, fact, thing, act or omission whatsoever occurring or existing
at any time up to and including the Termination Date.
     This release includes specifically but not exclusively and without limiting
the generality of the foregoing, any claims of breach of contract, wrongful
termination, retaliation, fraud, defamation, infliction of emotional distress or
national origin, race, age, sex, sexual orientation, disability or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Fair Employment and
Housing Act or any other applicable law. However, this Release is not intended
to bar any claims that, by statute, may not be waived, such as claims for
workers’ compensation benefits, unemployment insurance benefits, and any
challenges to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.
     Employee acknowledges that he has read section 1542 of the Civil Code of
the State of California, which states in full:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE

2



--------------------------------------------------------------------------------



 



MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding Section 1542, Employee agrees that this Agreement shall act as a
release of all past and future claims that may arise from or related to his
employment or termination from employment with the Company, whether such claims
are currently known or unknown, foreseen or unforeseen, contingent or absolute.
Employee intentionally and specifically waives any rights he may have under the
provisions of Section 1542, as well as under any other statutes or common law
principles of similar effect, and assumes full responsibility for any injuries,
damages, losses or liabilities that she may hereafter incur with respect to such
claims.
     As additional consideration for the compensation and benefits described in
this Agreement, Employee agrees that he will affirm and extend this Release of
Claims for the Transition Period by re-signing this Agreement in the space at
the end of the Agreement on or shortly before the Termination Date.
4. No Assignment or Transfer. Employee represents and warrants that there has
been no assignment or other transfer of any interest in any claim that he may
have against the Company and agrees to indemnify and hold the Company harmless
from any liabilities, claims, demands, damages, costs, expenses and attorneys’
fees incurred by the Company as a result of any assertion of assignment or
transfer.
5. Review / Rescind Period.
     (a) This Agreement shall not become effective or enforceable until the
eighth day after Employee signs this Agreement. In other words, Employee may
revoke Employee’s acceptance of this Agreement within seven (7) days after the
date Employee signs it. Employee’s revocation must be in writing and received by
Patricia School, Vice President, Human Resources at the Company by 5:00 p.m.
Pacific Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Agreement shall become binding and enforceable on the Effective Date. The
benefits described above shall become due and payable in accordance with
paragraph 2, provided this Agreement has not been revoked.
     (b) Employee acknowledges and agrees that (i) Employee has read and
understands the terms of this Agreement; (ii) Employee has been advised in
writing to consult with an attorney before executing this Agreement; (iii) that
Employee has obtained and considered such legal counsel as Employee deems
necessary; (iv) that Employee has been given up to twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21-day period at Employee’s option); and (v) that by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.
6. Confidentiality.

3



--------------------------------------------------------------------------------



 



     (a) Employee acknowledges and agrees that he shall continue to be bound by
and comply with the terms of any proprietary rights, assignment of inventions
and/or confidentiality agreements between the Company and Employee. On or before
the Termination Date, Employee will return to the Company, in good working
condition, all Company property and equipment that is in Employee’s possession
or control, including, but not limited to, any files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (and any copies thereof) that
Employee prepared or received in the course of his employment with the Company.
     (b) Employee agrees that he shall not directly or indirectly disclose any
of the terms of this Agreement to anyone other than his immediate family or
counsel, except as such disclosure may be required for accounting or tax
reporting purposes or as otherwise may be required by law. Employee further
agrees that he will not, at any time in the future, make any critical or
disparaging statements about the Company, its products, services or its
employees, unless such statements are made truthfully in response to a subpoena
or other legal process. The Company also agrees that it will not, at any time in
the future, make any critical or disparaging statements about the Employee,
unless such statements are made truthfully in response to a subpoena or other
legal process.
7. No Pursuit of or Joinder in Claims. Employee agrees that if he commences,
joins in or in any manner seeks relief through any lawsuit arising out of, based
upon, or related to any claim released hereunder, he shall pay to Company, in
addition to any other damages caused to the Company thereby, all attorneys’ fees
incurred by the Company in defending or otherwise responding to such suit or
claim.
8. Nonsolicitation of Employees and Customers. Employee agrees that for a period
of one (1) year following the Termination Date, he will not, either on his own
behalf or on behalf of another person or entity, by using or disclosing the
trade secrets or confidential, proprietary, or business information of Company:
(a) directly or indirectly solicit or take away employees, independent
contractors or consultants of Company for the purpose of hiring them; or
(b) directly or indirectly solicit or take away suppliers or customers of
Company if the identity of the supplier or customer, or information about the
supplier or customer relationship, is a trade secret or is otherwise deemed
confidential information within the meaning of applicable law. Notwithstanding
the foregoing, nothing prevents Employee from soliciting business from any
supplier or customer of Company that is unrelated to the business conducted by
Company.
9. Attorney’s Fees. In the event of any legal action relating to or arising out
of this Agreement, the prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in that action.
10. No Admission of Liability. Employee and the Company understand and
acknowledge that this Agreement constitutes a compromise and settlement of
disputed claims. No action taken by the parties hereto, or either of them,
either previously or in

4



--------------------------------------------------------------------------------



 



connection with this Agreement, shall be deemed or construed to be (a) an
admission of truth or falsity of any claims heretofore made or (b) an
acknowledgement or admission by either Party of any fault or liability
whatsoever to the other party or to any third party.
11. Consult with Attorney. Each party represents that it has been advised of its
right to consult with an attorney and to seek legal representation of its
choosing in the execution of this Agreement, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.
12. Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, with the exception of any
stock option agreements between the parties and any agreements described in
paragraph 5(a). This Agreement may be modified or amended only with the written
consent of Employee and an authorized officer of the Company, provided, however,
that the Company may amend or modify this Agreement in order to comply with the
provisions of Section 409A of the Internal Revenue Code, to the extent
applicable. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever.
EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT HE
IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR
THE BENEFITS DESCRIBED IN PARAGRAPH 2.

         
 
       
Dated: January 19, 2007
  /s/ Andrew Young               Andrew Young
 
            SHUTTERFLY, INC.
 
       
Dated: January                     , 2007
  By:   /s/ Jeff Housenbold
 
       
 
      Jeff Housenbold
President & CEO

5



--------------------------------------------------------------------------------



 



By re-signing this Agreement on or shortly before the Termination Date, Employee
hereby extends the Release of Claims set forth in paragraph 3 above to include
any claims arising through and including the Termination Date.

     
Dated:                                                            , 2007
   
 
   
 
  Andrew Young

6